Citation Nr: 1702277	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected posttraumatic stress disorder (PTSD), currently with a 70 percent evaluation.

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which in relevant part denied the Veteran's claim for service connection for TBI and granted his claim for service connection for PTSD, awarding a 50 percent disability rating effective November 30, 2007.  

In December 2011, the Veteran was granted a temporary 100 percent evaluation for his service-connected PTSD, effective from October 26, 2010 to January 1, 2011, based upon inpatient hospital treatment for the service-connected disability of more than 21 days, per 38 C.F.R. § 4.29 (2016).  That rating represents the maximum rating available, and thus, the rating assigned for that period is not currently in dispute.  

In a March 2015 rating decision, the RO increased the Veteran's initial evaluation for PTSD from 50 percent to 70 percent, effective November 30, 2007, the date the Veteran submitted his claim for service connection.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial disability rating remains in appellate status, excepting the period under which his PTSD is evaluated at 100 percent.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The Veteran previously requested a Travel Board hearing to be held at a local VA office, but later, in September 2011, submitted a form indicating that he wanted to withdraw his request for a Board hearing and have the Board proceed with adjudication of the case.  Subsequently, in June 2015, the Veteran's representative submitted a VA Form 646 stating that the Veteran would present testimony and argument at his Board hearing.  In February 2016, the Veteran again indicated that he wishes to withdraw his request for a Board hearing.  The Veteran's hearing request is therefore deemed revoked.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that while the Veteran's representative did submit a VA Form 646, the statement provided only indicated that the Veteran would present testimony and argument at his Board hearing.  As the Veteran withdrew his request for a hearing, the Veteran's representative should be provided with another opportunity to present argument in support of the case or to indicate that no further argument will be presented.  While typically VA would send the representative a letter giving them an opportunity to submit argument if they so wished, because further development is found needed for the reasons below, the representative will have an opportunity on remand to submit argument such that the Board need not delay in issuing this preliminary order. 

Review of the record indicates that relevant VA and private treatment records remain outstanding.  In the March 2015 VA examination report, the examiner noted that the Veteran's last meeting with his psychiatrist was in November 2014, which did not allow for consideration of the Veteran's more recent symptoms that would have been documented by his care providers.  The most recent VA treatment record in the claims file, however, dates from August 2011.  As the Veteran contends that the severity of his psychiatric symptoms warrant a higher initial rating, records of treatment for the last 5+ years are highly relevant to the claim and must be obtained on remand.   The March 2015 VA examination report further indicated that the Veteran "has been attending" individual therapy sessions at the local Vet Center.  As the most-recent progress notes from the Vet Center date from February 2008, it appears likely that more recent records exist but have not yet been obtained and associated with the file.  On remand, the AOJ should request such records, after obtaining any necessary assistance from the Veteran.

The Veteran has asserted that he suffered a TBI during service and has current residuals of that TBI. In a January 2008 Vet Center therapy record, the social worker noted that the Veteran displayed a "full lack of cognitive performance" and stated that a TBI may help to answer some of the questions about his lack of immediate and short term memory.  The Veteran had previously told him about experiencing a head injury with loss of consciousness in service.  Although the Veteran's service treatment records have been sought and are unavailable, the Veteran's military personnel records show that he served in Vietnam from December 1967 to February 1969, and VA received a reply from the United States Armed Services Center for Research of Unit Records of enemy grenade and mortar attacks against the Veteran's battalion while he was stationed in Vietnam.  The Veteran has consistently described a head injury with loss of consciousness with a fall from an embankment, but has variously described such injury as resulting from an explosion or an assault, asserting that he cannot remember the time immediately preceding the fall.  The Veteran additionally submitted photographs of himself from his time in service showing a bandage above his right eye and additional photographs capturing nearby explosions.  The Veteran was awarded service connection for PTSD related to his reported stressors involving close proximity to explosions.

The Veteran has not yet been provided with a VA examination to determine whether he suffers from residuals of TBI related to injury during his military service.  Given the circumstances in this case, the Board finds that such examination must be provided in order to meet VA's duty to assist the Veteran in substantiating his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R.§ 3.159 (c)(4)(i) (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all of the Veteran's VA treatment records from August 2011 to present, and associate them with the file.  All efforts to obtain such records must be fully documented and the VA facility must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any records of private treatment relating to the claims remanded herein that he wants VA to request and obtain, including but not limited to those from February 2008 to present from the New Bedford Vet Center.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  Contact the Veteran's representative and provide them with an opportunity to submit argument and a VA Form 646 on the Veteran's behalf.

4.  Thereafter, schedule the Veteran for an appropriate VA examination with a suitably-qualified medical professional to determine whether the Veteran has suffered from residuals of an in-service TBI at any time during the relevant appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  

The examiner should specifically provide or rule out a diagnosis of residuals of a traumatic brain injury.  

If it is determined that the Veteran suffers from or has suffered from residuals of TBI at any time during the relevant appeal period (December 2007 to present) the examiner should state what symptoms/disorders at least as likely as not (50 percent probability or greater) represent manifestations/residuals of an in-service TBI.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the aforementioned and conducting any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to a higher initial disability rating for service-connected PTSD and entitlement to service connection for residuals of TBI.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




